DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima et al. US 2009/0190921.
Regarding claims 1 and 5, Nakajima et al. discloses in Figs. 1-2, a method/apparatus of an OTDR measurement apparatus 2 (paragraphs 0022, 0107) that sends pulsed light into an optical fiber network consisting of a PON and observes return light from the optical fiber network to measure a status of the optical fiber network, the apparatus comprising: 
a parameter decision unit (i.e., group recording portion 14a) that specifies the total number of optical splitters included in the optical fiber network as a parameter N1 (paragraphs 0117-0118; i.e., the group information include the splitter information); 
an event detection unit that detects an event generated corresponding to a configuration and the status of the optical fiber network based on the return light (paragraphs 0022, 0170-0171); 
an event determination unit that associates each optical splitter included in the optical fiber network with the detected event, and in a case where the number N2 of detections of events associated as the optical splitters is smaller than the parameter N1, determines an event last detected by the event detection unit as an uncertain optical splitter (paragraphs 0054, 0113, 0174-0175); and 
a display unit 16 that displays the event determined as the uncertain optical splitter in distinction from other optical splitters (see Fig. 1).
Regarding claim 2, Nakajima discloses wherein the event determination unit outputs information representing that a loss in the event classified into the uncertain optical splitter is normal (paragraphs 0018, 0054, 0216).
	Regarding claim 3, Nakajima discloses wherein the event determination unit determines information regarding an event corresponding to an optical splitter where backscattered light is incapable of being detected due to a dead zone, as an uncertain optical splitter (paragraphs 0054-0055).

3.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Tyagi et al. U.S. Publication no. 2018/0006715.  GIS based centralized fiber fault localization system
b.	Yano et al. U.S. Publication no. 2022/0170765.  Surveying system and surveying method
c.	Lam et al. U.S. Patent no. 8,693,866.  Fiber diagnosis system for DWM optical access networks

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see fiay/earcyreel ues Gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
9/21/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637